DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 and 12 recites the limitation "said first outer portion" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coscarella (US 20150323103) in view of Haynes et al. (US 20140084549).
 	Regarding claims 1, 11 and 20, Coscarella et al. discloses a flashing piece 100 Fig. 13 (and method for installing), comprising: an outer portion 102, defining an opening and made of a first polymeric material (Tyvek); and an inner portion 110, joined to said outer portion about said opening and extending across and covering said opening; and c) wherein said inner portion is made of a second polymeric material (rubber) that is more flexible and elastic than said outer material and is in most places of a first thickness.  However, Coscarella fails to explicitly disclose indented rings on the inner portion.  Haynes et al., shows this to be well known in the art.  Haynes et al. discloses the use of indented rings 23 on an inner portion 21 Fig. 5 of flashing piece 20.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the inner portion of Coscarella with indented rings as taught by Haynes et al. in order to enable a user to tear about an indented ring various sized pipes.  (Para. 0091 of Haynes et al.)
 	Regarding claims 2 and 12, the combination discloses wherein said first outer portion 102 includes raised features (25 of Haynes et al.) that collectively form down channels capable of unobstructed water flow.In re Leshin, 125 USPQ 416. 	Regarding claims 7 and 18, the combination discloses wherein said inner portion 110 further defines a thinned spot (23 of Haynes et al.), that can be easily broached to create an opening for passing through a grounding wire associated to a gas pipe. 	Regarding claims 8, 10, the combination discloses the invention as claimed above but fails to explicitly disclose wherein each said indented ring is between 0.2 mm thick and 1.0 mm thick.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the thickness of the indented rings to any number of ranges (i.e. 0.2 mm and 1.0 mm) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675